DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of evaluation a mental process without significantly more. The claim(s) recite(s) “determine output data based on swing data and the trajectory data, the output data indicating an optimal shot achievable by the golfer”; “determining by a processor whether any of the shots hit by the golfer represents a mishit; and determining by the processor based on the swing data and the trajectory data, an optimal club delivery and an optimal trajectory achievable by the golfer.” and “determine output data based on the swing data and the trajectory data, the output data indicating an optimal shot achievable by the first golfer;”. This judicial exception is not integrated into a practical application because the examiner does not find one of the following to exist: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of the above conditions are not met and the examiner does not find a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d) to exist in the claim set to render the claims significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    
Claims 1, 9, 15, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Syed (US 20180200605 A1).
      
Regarding claim 1, Syed teaches 1. A system for determining potential changes in trajectories of golf shots, comprising:  See [0103+].
Syed does teach a sensor array sensing swing data relating to a golfer's swing and trajectory data relating to the trajectories of each of a plurality of shots hit by the golfer;  See [0025, 27 and 36+].
Syed does teach a computing arrangement including a data repository and a processor, the processor configured to perform the following steps:  See [0032, 0075+].
Syed does teach store in the data repository the swing data and the trajectory data; and  See [0038-0039, 51, 79+].
Syed does teach determine output data based on the swing data and the trajectory data, the output data indicating an optimal shot achievable by the golfer.   See [0031-32, 0101-0103+].
      
Regarding claim 9, Syed teaches 9. A method for training a golfer, comprising: storing in a data repository swing data relating to the golfer's swing and trajectory data relating to a plurality of shots hit by the golfer; determining by a processor whether any of the shots hit by the golfer represents a mishit; and determining by the processor based on the swing data and the trajectory data, an optimal club delivery and an optimal trajectory achievable by the golfer.   See [0038-0039, 51, 79+]; [0031-32, 0101-0103+].
      
Regarding claim 15, Syed teaches 15. A system for determining potential changes in trajectories of golf shots, comprising: (See [0103+])a sensor array sensing swing data relating to swing and trajectory data relating to the trajectories of each of a plurality of shots hit by a first golfer; (See [0025, 27 and 36+])a computing arrangement including a data repository and a processor, the processor configured to perform the following steps: (See [0032, 0075+])store in the data repository the swing data and the trajectory data; (See [0038-0039, 51, 79+])determine output data based on the swing data and the trajectory data, the output data indicating an optimal shot achievable by the first golfer; (See [0031-32, 0101-0103+])create a training set comprising potential comparison data from the data repository including swing and trajectory data for a plurality of golf shots for each of a plurality of additional golfers, the first potential comparison data including potentially comparative golfer data corresponding to ones of the additional golfers having swing and trajectory data preliminarily identified as corresponding to the swing and trajectory data of the first golfer; and train a model using the potential comparison data and data from the data repository for each of the plurality of additional golfers including swing and trajectory data representing the progress of the golfers over time.   See the citations which speak of generating recommendations and machine learning which are training sets and the training of a model.
      
Regarding claim 18, Syed teaches 18. The system of claim 15, where the model is a neural network.   See [0034+].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 6-7, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 20180200605 A1) in view of Burroughs (US 10179263 B2).  
         
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 20180200605 A1) in view of Burroughs (US 10179263 B2) and Yang (US 20200222757 A1).
         
Regarding claim 6, Burroughs teaches 6. The system of claim 1, wherein the processor is configured to identify shots hit by the golfer that represent mishits and wherein the output data is based on all of the shots hit by the golfer that are not identified as mishits.   See 25:12+ which speaks of the output being made shots and the system configured to identify shots hit by the golfer.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Syed with Burroughs to provide an apparatus and method for tracking performance metrics of a user during an exercise session (See 1:50+).
         
Regarding claim 7, Syed teaches 7. The system of claim 1, wherein the computing arrangement is configured to: store in the data repository the swing data and the trajectory data; determine output data based on the swing data and the trajectory data, the output data indicating an optimal shot achievable by the first golfer; create a first training set comprising potential first comparison data from the data repository including swing and trajectory data for a plurality of golf shots for each of a plurality of additional golfers, the first potential comparison data including potentially comparative golfer data corresponding to ones of the additional golfers having swing and trajectory data preliminarily identified as corresponding to the swing and trajectory data of the first golfer; train a neural network using the potential comparison data and data corresponding to changes in the golf shots of the first golfer before and after one of a swing change recommendation and an equipment change recommendation; create a second training set comprising ones of the golfers identified in the first comparison data that showed progress similar in magnitude to that of the first golfer from before to after receipt of the same one of a swing change recommendation and the equipment change recommendation received by the first golfer; and train the neural network using the second training set.   See [0038, 0039, 0051, 0079, 0027+, 0028, 0036, 0084, 0031, 0032, 0101-0103].
Burroughs does teach identify shots hit by the first golfer that represent mishits;  See 25:12+ which speaks of the output being made shots and the system configured to identify shots hit by the golfer.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Syed with Burroughs to provide an apparatus and method for tracking performance metrics of a user during an exercise session (See 1:50+).
         
Regarding claim 8, Yang teaches 8. The system of claim 7, wherein, when the one of a swing change recommendation and an equipment change recommendation is a swing change recommendation, the output data includes video of the first golfer overlaid with data illustrating the swing change recommendation.   See [0151+].  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Syed with Yang to allow for feedback analytics which may be a report summarizing the golfer's performance or may include real time analytical data such as club angles, swing planes, etc. displayed as part of image overlay (See [0151+]).
         
Regarding claim 14, Burroughs teaches 14. The method of claim 9, further comprising: determining by the processor based on the swing data and the trajectory data for all of the shots hit by the golfer that are not identified as mishits an optimal trajectory achievable by the golfer.   See 25:12+ which speaks of the output being made shots and the system configured to identify shots hit by the golfer.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Syed with Burroughs to provide an apparatus and method for tracking performance metrics of a user during an exercise session (See 1:50+).
         
Regarding claim 17, Burroughs teaches 17. The system of claim 15, wherein the processor is configured to identify shots hit by the first golfer that represent mishits.   See 25:12+ which speaks of the output being made shots and the system configured to identify shots hit by the golfer.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Syed with Burroughs to provide an apparatus and method for tracking performance metrics of a user during an exercise session (See 1:50+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711